DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/22 has been entered.
 	Response to Amendment
	Applicant’s amendment of 10/14/22 does not render the application allowable.
Remarks
	Applicant has amended claims 1-4.  Claims 1-18 are pending. 
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn and modified to reflect Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aschenbrenner (US 20050268959) in view of Gibson (US20170301802, cited in IDS).
As to claim 1, Aschebrenner is directed to a solar cell piece (Figure 1; 150) comprising a plurality of sub cells (100) and solder strips (110) wherein neighboring sub cell piece units are superposed and are connected by the solder strips to form a string (Figure 1) and each sub cell is provided with solder strip containing slots (shown by notches of 210 as in Figure 2A) in positions where the solder strips are located in areas and supporting structures are provided between neighboring slots (portions adjacent slots read on supporting structures).
Aschenbrenner does not explicitly teach the cells being superposed such that the neighboring slots reduce a height different at the overlapping portions but does teach fine grid line rows and thick grid lines (see Figures 1 and 2).
Gibson teaches a configuration of solar cell devices (title, abstract) wherein the overlapping/superposed structures include a ‘gap’ (Figure 27) allowing for a reduced height difference at the overlapping portions (Figure 35).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art by joining the idea of Aschenbrenner’s interconnection configuration with the gap configuration of Gibson to arrive at a device in which the height is reduced at an overlapping portion such that each supporting structure comprises fine grid line rows and the back comprises at least one thick grid line (see Aschenbrenner Figure 1 and 2).
Regarding claims 2 and 3, the prior art teaches each supporting structure comprising a fine grid line row of each supporting structure at the front face and each back face comprising a plurality of fine grid lines that are closely arranged, a plurality of the fine grid line rows are provided in the same straight line and a distance between the ends is equal to a slot (Aschenbrenner grid configuration shown 120 in Figures 1 and 2).
Regarding claim 4, the reference teaches the supporting structures comprising at least one thick grid line, provided in the same straight line and a distance between ends are equal to a width of the slow (see configuration in Figure 1).
Regarding claims 5-9, Applicant is directed above for a full discussion of Aschenbrenner as applied to claim 1.  The reference teaches the configuration but fails to teach the outmost fine grid line and edge having a distance of 0.2-0.4mm, the specific number of grid lines and the distance between grid lines (15-20, or thick 300-350 microns).  The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 (IVA)).  Therefore, the selection of these relative dimensions would have been within purview of a skilled artisan at the time the invention was filed with a reasonable expectation of success.
Regarding claims 10-18, Figure 1 teaches a solar cell assembly comprising the solar cell pieces.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference as it is applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New grounds of rejection, necessitated by the amendments, are provided above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726